Parker, J.
The parties to the above entitled action were divorced, by decree rendered therein by the superior court for King county, on December 12, 1917. Mrs. Bokelkamp was awarded the custody and care of their minor daughter, who was then six years old. In August, 1918, Mr. Bokelkamp filed his petition in the action, alleging that Mrs. Bokelkamp, by reason of her conduct since the rendering of the decree of divorce, had become morally unfit to have the custody and care of their child, and prayed that it be taken from her and placed in his custody and care. The matter having been submitted to the court upon evidence produced by the respective parties, the court denied to Mr. Bokelkamp the relief prayed for, and entered its order accordingly; from which he has appealed to this court.
There is nothing here presented worthy of serious consideration other than questions of fact touching Mrs. Bokelkamp’s conduct since the rendering of the decree of divorce. The evidence was all oral, and the decision to be rendered thereon becomes in no event anything more than the measuring of the credibility of witnesses. We are quite convinced from a painstaking reading of all the evidence, that we should not disturb the trial court’s conclusion. Its order is therefore affirmed.
Holcomb, Mount, and Fullerton, JX, concur.